Case 1:17-cr-00133-DMT Document 248 Filed 11/19/18 Page 1 of 3

PS 8
(Rev. 2/2013)

United States District Court
For The
District of North Dakota

Petition for Action on Conditions of Pretrial Release

United States of America
Docket No.: 0868 1:17CR00133-8

vs.

Daniel Glenn Wells

Nee eee ee”

COMES NOW, Allison M. Gehringer, PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant, Daniel Glenn Wells who was placed under pretrial release
supervision by the Honorable Charles S. Miller Jr., Magistrate Judge, sitting in the Court at
Bismarck, on June 22, 2017, under the following conditions:

1. The defendant must not violate federal, state, tribal, or local law while on release.

2. The defendant must advise the Office of Probation and Pretrial Services and defense
counsel in writing before making any change in address or telephone number.

3. The defendant must appear in court as required and must surrender to serve any sentence
imposed.

4. The defendant must sign an Appearance Bond, if ordered.

IT WAS FURTHER ORDERED that the release of the defendant be subject to the
conditions set forth below:

5. Defendant shall report to the Pretrial Services Officer at such times and in such manner as
designated by the Officer.

6. Defendant shall refrain from: excessive use of alcohol; any use or possession of a narcotic
drug and other controlled substances defined in 21 U.S.C. § 802 or state statue, unless
prescribed by a licensed medical practitioner; and any use of inhalants. Defendant shall
submit to drug/alcohol screening at the direction of Pretrial Services Officer to verify
compliance. Failure or refusal to submit to testing or tampering with the collection process
or specimen may be considered the same as a positive test result.

7. Defendant shall not possess a firearm, destructive device, or other dangerous weapon.
PS 8

Case 1:17-cr-00133-DMT Document 248 Filed 11/19/18 Page 2 of 3

(Rev, 2/2013)
Wells, Daniel
0868 1:17CR00133

10.

11.

12.

Defendant shall not knowingly or intentionally have any direct or indirect contact with the
co-defendants in this matter, except that counsel for the defendant, or counsel’s agent or
authorized representative, may have such contact with such person(s) as is necessary in the
furtherance of the defendant’s legal defense.

Defendant shall undergo a substance abuse and/or mental health evaluation if required by
the Pretrial Services Officer and comply with resulting counseling or treatment
recommendations.

If the Defendant attends a treatment program, Defendant shall sign all releases of
information necessary for the Pretrial Services Officer to monitor his progress in the
treatment program.

Defendant shall submit his person, residence, vehicle, and/or possessions to a search
conducted by a Pretrial Services Officer at the request of the Pretrial Services Officer.
Failure to submit to a search may be grounds for revocation of pretrial release. Defendant
shall notify any other residents that the premises may be subject to searches pursuant to
this condition.

Except upon prior approval from the Pretrial Services Officer, the defendant’s travel is
restricted to North Dakota.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE
AS FOLLOWS:

1)

2)

3)

4)

The defendant has failed to report to his U.S. Pretrial Services Officer since his most recent
release on August 29, 2018. Currently his whereabouts are unknown. This is in violation
of condition five (5) of his release.

Immediately following his release on August 29, 2018, the defendant tested positive and
admitted to using oxycodone and marijuana. This is in violation of condition six (6) of his
release.

The defendant has failed to comply with substance abuse testing. This is in violation of
condition six (6) of his release.

This officer has made multiple attempts to contact the defendant at his grandfather’s
address (approved release address). This is in violation of condition seven (7) of his release.
Case 1:17-cr-00133-DMT Document 248 Filed 11/19/18 Page 3 of 3

PS8

(Rev. 2/2013)
Wells, Daniel

0868 1:17CRO0133

PRAYING THAT THE COURT WILL ORDER: It is respectfully recommended a warrant be
issued for the arrest of Mr. Daniel Glenn Wells, so he can be apprehended and brought before the
Court to answer to the alleged violations of his conditions of release.

I declare under penalty of perjury that the
foregoing is true and correct.

Respectfully,

/s/ Allison M. Gehringer 11/19/2018
USS. Pretrial Services Officer
Place: Minot

 

ORDER OF THE COURT

Considered and ordered this 7 Fin, of November, 2018, and ordered filed and made a part of
the record in the above case. Wevrel he we he,

 

Charles S. Miller Jr.
U.S. Magistrate Judge
